Exhibit 10.1

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (the “License Agreement”), dated June 14, 2016 (the
“Effective Date”), is by and between NUVECTRA CORPORATION, a corporation and
existing under the laws of the State of Delaware (hereinafter referred to as
“Licensor”) and Aleva Neurotherapeutics SA, a Swiss share company registered
under the federal identification number CHE-114.416.910, EPFL Innovation Park,
Building D, 1015 Lausanne, Switzerland (hereinafter referred to as “Licensee”).
The Licensor and the Licensee are sometimes referred to herein collectively as
the “parties” and individually as a “party.”

 

WHEREAS, Licensor owns patents, patent applications and other intellectual
property;

 

WHEREAS, Licensor desires to grant, and Licensee desires to obtain, a license
with respect to the Licensed IP, including the Licensed Patent Applications (as
defined below) and Licensed Patents (as defined below), which are listed on
Exhibit A attached hereto, for applications in the Field of Use; and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

 

Article I.     


DEFINITIONS

 

Section 1.01     Capitalized terms utilized in this License Agreement and not
otherwise defined herein shall have the respective meanings assigned and
ascribed to them under this Article I, as follows:

 

(a)     “Affiliate” of a Person means any other Person that, whether now or in
the future, controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, the terms “controls”, “controlled
by” and “under common control with” means (i) to possess (directly or
indirectly) the power to direct the management or affairs of a Person, whether
through ownership of voting securities or other equity rights or by contract
relating to voting rights or corporate governance or otherwise, or (ii) to own,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities or other ownership interest of such Person.

 

(b)     “Bankruptcy Proceeding” shall have the meaning assigned and ascribed to
such term under Section 9.03(a) hereof.

 

(c)     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by applicable
law to be closed for business.

 

(d)     “Change of Control” means (i) a consolidation or merger of a party or
other change of control transaction in which the stockholders of a party
immediately prior to such transaction do not continue to hold a greater than 50%
interest in the successor or survivor entity immediately following such
transaction, (ii) a transaction or series of transactions that results in the
transfer of more than 50% of the voting power of a party to a person or entity,
or (iii) the sale, lease, transfer or other disposition of all or substantially
all of the assets of a party (which shall include any effective transfer of such
assets regardless of the structure of any such transaction as a license or
otherwise).

 

 
 

--------------------------------------------------------------------------------

 

- 2 -

 

 

(e)     “Confidential Information” of a party means any and all information of a
confidential or proprietary nature disclosed by a party under this License
Agreement, whether in oral, written, graphic or electronic format, which
includes, but is not limited to, trade secrets, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, diagrams, data,
business activities and operations, customer lists, reports, studies and other
technical and business information.

 

(f)     “Damages” shall have the meaning assigned and ascribed to such term in
Section 12.01.

 

(g)     “DBS System” means a neurostimulation medical device system for
applications within the Field of Use that (i) is derived from, based upon or
incorporates Technical Know-How or is within the scope of one or more claims of
any Licensed Patent Application or Licensed Patent and (ii) consists primarily
of components derived from or based upon the components of the Algovita Spinal
Cord Stimulation System described on Exhibit B hereto.

 

(h)     “Development Agreement” means that certain Development Agreement by and
between Licensor and Licensee, dated as of January 29, 2016.

 

(i)     “Effective Date” shall have the meaning assigned and ascribed to such
term in the recitals to this License Agreement.

 

(j)     “Exclusive Distribution License” shall have the meaning assigned and
ascribed to such term in Section 2.01(a).

 

(k)      “FDA Approval” means the receipt of all Regulatory Approvals from the
FDA that would permit Licensor to sell the Licensed Products in the United
States for applications within the Field of Use.

 

(l)     “FDA” means the United States Food and Drug Administration or any
successor entity.

 

(m)     “Field of Use” means deep brain stimulation for movement disorders (i.e.
Parkinson’s disease and/or essential tremor).

 

(n)     “Governmental Body” shall mean any (i) nation, state, county, city,
town, village, district or other jurisdiction; (ii) federal, state, provincial,
municipal, local, foreign or other government; or (iii) governmental or
quasi-governmental authority (including any governmental agency branch,
department, official or entity, and any court or other tribunal).

 

 
 

--------------------------------------------------------------------------------

 

- 3 -

 

 

(o)     “Greatbatch” means Greatbatch Ltd., a corporation incorporated under the
laws of the state of New York.

 

(p)     “Greatbatch Affiliate” means each Affiliate of Greatbatch.

 

(q)     “Greatbatch License Agreement” means that certain Unrestricted License
Agreement by and between Greatbatch and Licensor, dated as of March 14, 2016, as
such agreement may be further amended from time to time.

 

(r)     “Indemnified Parties” shall have the meaning assigned and ascribed to
such term under Section 12.01.

 

(s)     “Intellectual Property” means U.S. and foreign patents, patent
applications, copyrights and copyright registrations and applications, mask
works and registrations thereof, know-how and Inventions.

 

(t)     “Invention” means any invention, discovery, know-how, copyright, trade
secret, data, information, technology, process or concept, whether or not
patented or patentable, and whether or not memorialized in writing.

 

(u)     “License Agreement” shall have the meaning assigned and ascribed to such
term in the recitals to this License Agreement.

 

(v)     “License Conversion Date” means the date of the occurrence of a License
Conversion Event.

 

(w)     “License Conversion Event” means the first to occur of (i) receipt of a
Conformité Européenne (CE) mark for the Licensed Products that permits sale of
such Licensed Products within the European Economic Area for application within
the Field of Use; (ii) receipt of FDA Approval or (iii) completion by the
Licensee of a human clinical study demonstrating safety and efficacy required to
obtain (A) a Conformité Européenne (CE) mark for the Licensed Products that
permits sale of such Licensed Products within the European Economic Area for
applications within the Field of Use, or (B) FDA Approval.

 

(x)     “Licensed Patent Applications” shall mean those United States or foreign
pending patent applications listed on Exhibit A.

 

(y)     “Licensed Patents” shall mean those United States or foreign patents
listed in Exhibit A; together with any patents resulting from (i) a Licensed
Patent Application, (ii) any continuation, continuation-in-part, division,
reissue, reexamination, and extension of such patents, and/or (iii) any
invention disclosure report arising from an Invention that has been documented
prior to or as of the Effective Date.

 

(z)     “Licensed Products” shall mean the DBS System or any main component of
the DBS System in such form and with such design and specifications as set forth
in any regulatory submission, or any supplement related to such submission, used
to obtain Regulatory Approval for the DBS System anywhere in the Territory;
provided, however, that any product accessories, including, without limitation,
torque wrenches, introducers, tunneling tools and adjustable belts, are not
hereby included as Licensed Products. Furthermore, and for the avoidance of
doubt, any products developed solely by Aleva and covered by Aleva’s
Intellectual Property, but are not derived from or based upon, or do not
incorporate, Licensed IP, including, without limitation, directional leads, burr
hole covers, and other products solely developed by Aleva, are not hereby
included as Licensed Products.

 

 
 

--------------------------------------------------------------------------------

 

  - 4 -

 

 

(aa)     “Licensed IP” means the Licensed Patents, the Licensed Patent
Applications, and the Technical Know-How.

 

(bb)     “Licensee” shall have the meaning assigned and ascribed to such term in
the recitals to this License Agreement.

 

(cc)     “Licensor” shall have the meaning assigned and ascribed to such term in
the recitals to this License Agreement.

 

(dd)     “Licensor Affiliate” means each Affiliate of Licensor.

 

(ee)     “Modified Product” means any Licensed Product that has been redesigned
or modified as compared to the form, design or specifications for such Licensed
Product set forth in any regulatory submission or any supplement related to such
submission used to obtain Regulatory Approval for the DBS System or its
components anywhere in the Territory, such that a separate regulatory submission
and Regulatory Approval for such Licensed Product would be required prior to the
sale of such Licensed Product in its modified form.

 

(ff)     “Net Sales” means total gross amount of monies, cash or cash equivalent
or other consideration paid by unaffiliated third parties to Licensee for sales
of Licensed Products less the sum of the following: (a) discounts or rebates
allowed in amounts customary in the trade; (b) sales, tariff duties and use
taxes directly imposed and with reference to particular sales; (c) outbound
transportation prepaid or allowed; and (d) amounts allowed or credited on
returns. No deductions from Net Sales shall be made for commissions paid to
individuals whether they are with independent sales agencies or regularly
employed by Licensee and on its payroll, or for cost of collections. Licensed
Products shall be considered “sold” when billed or invoiced.

 

For the purposes of calculating Net Sales, (a) all calculations of Net Sales
shall be in accordance with United States generally accepted accounting
principles consistently applied and based on, or valued as if based on, bona
fide arms’ length transactions and not on any bundled, loss-leading or other
blended or artificial selling or transfer price and (b) transfers of Licensed
Products to an Affiliate for (i) end use (but not resale) by the Affiliate shall
be treated as sales by Licensee at Licensee’s list price, or (ii) resale by an
Affiliate shall be treated as the Affiliate’s sales at its list price.

 

Where Licensed Products are not sold, but are otherwise transferred or disposed
of, the Net Sales of Licensed Product for the purposes of computing the Royalty
Fee shall be the average Net Sales price at which products of similar kind and
quality, sold in similar quantities and similar locations, are then currently
being offered for sale by Licensee. Where such products are not then currently
being offered for sale by Licensee, the Net Sales price of products otherwise
disposed of, for the purpose of computing the Royalty Fee, shall be the average
selling price at which products of similar kind and quality, sold in similar
quantities and similar locations, are then currently being offered for sale by
other manufacturers.

 

 
 

--------------------------------------------------------------------------------

 

 - 5 -

 

 

The expression “transferred or otherwise disposed of” means (y) not sold but
delivered, directly or indirectly, by Licensee to others (including deliveries
for export), regardless of any return or exchange consideration; or (z)
exploited or otherwise used by Licensee for any purpose other than routine
testing of such Licensed Products.

 

(gg)     “Non-Exclusive Distribution License” shall have the meaning assigned
and ascribed to such term in Section 2.01(a).

 

(hh)     “Person” shall mean any individual, and any corporation, partnership,
sole proprietorship, company, firm, association, trust, or governmental agency.

 

(ii)     “Quarterly Period” means each three-month period commencing on January
1, April 1, July 1 and October 1 in each year.

 

(jj)     “Regulatory Approvals” means all approvals necessary for the commercial
sale of a Licensed Product for any indication in a given country or regulatory
jurisdiction in the Territory, which shall include satisfaction of all
applicable regulatory and notification requirements, but which shall exclude any
pricing and reimbursement approvals.

 

(kk)     “Royalty Fee” shall have the meaning assigned and ascribed to such term
in Section 8.01.

 

(ll)     “Supply Agreement” means that certain Supply Agreement by and between
Greatbatch and Licensee, dated as of June 2, 2016.

 

(mm)     “Technical Know-How” shall include all concepts, methods, devices
and/or ideas directed or relating to the Inventions covered by the Licensed
Patents or Licensed Patent Applications, some of which may be described or
summarized in attached Exhibit A, as and to the extent presently configured, or
as may be disclosed in a Licensed Patent Application.

 

(nn)     “Term” shall have the meaning assigned and ascribed to such term under
Section 9.01.

 

(oo)     “Territory” shall mean the entire world.

 

(pp)     “Third-Party Claim” shall have the meaning assigned and ascribed to
such term under Section 12.02.

 

 
 

--------------------------------------------------------------------------------

 

 - 6 -

 

 

Article II.

 

LICENSE GRANT

 

Section 2.01     (a)     Subject to the terms and conditions of this License
Agreement, the Licensor hereby grants to the Licensee, and the Licensee hereby
accepts, a non-exclusive, royalty-bearing right and license under the Licensed
IP to use, make, have made, sell, offer to sell, distribute and import Licensed
Products in the Territory during the Term for applications within the Field of
Use; provided, however, that upon the occurrence of a License Conversion Event,
the portion of the non-exclusive license under this Section 2.01(a) consisting
of the non-exclusive, royalty-bearing license to sell, offer to sell, distribute
and import Licensed Products in the Territory during the Term for applications
within the Field of Use (the “Non-Exclusive Distribution License”) shall
immediately, and without the need for any action on the part of either party,
convert into an exclusive, royalty-bearing license to sell, offer to sell,
distribute and import Licensed Products in the Territory during the Term for
applications within the Field of Use (the “Exclusive Distribution License”);
provided, however, that the exclusivity of such Exclusive Distribution License
shall be subject to, and shall not impact, any license rights previously granted
in favor of Greatbatch pursuant to the Greatbatch License Agreement; provided,
further, however, that if the Licensee fails to obtain FDA Approval for the
Licensed Products within six (6) years after the License Conversion Date, the
Exclusive Distribution License shall become convertible by the Licensor, at its
sole discretion, back into a Non-Exclusive Distribution License. For the
avoidance of doubt, during the Term, the non-exclusive, royalty-bearing license
to use, make and have made Licensed Products in the Territory during the Term
for applications within the Field of Use shall continuously remain a
non-exclusive license.

 

(b)     The parties acknowledge and agree that the license granted to Licensee
under Section 2.01(a) does not and shall not be construed to prohibit or
restrict Licensor, any Licensor Affiliate, Greatbatch or any Greatbatch
Affiliate from using or otherwise exploiting the Licensed IP (i) to make, have
made, use, offer to sell, sell, distribute and import any Licensed Product for
applications outside of the Field of Use or (ii) to make, have made, use, offer
to sell, sell, distribute and import any Modified Product for applications
within or outside of the Field of Use.

 

Section 2.02     Except for the rights and licenses granted by Licensor under
this License Agreement, this License Agreement does not grant to Licensee or any
other Person any right, title or interest by implication, estoppel, or
otherwise. Without limitation of the foregoing, nothing in this License
Agreement shall be construed as granting by implication, estoppel, or otherwise,
any right, title or interest in, to or under any Licensor or Licensor Affiliate
patent or patent application, other than the Licensed IP, regardless of whether
such other patents are dominant or subordinate to any Licensed IP. All rights,
titles and interests not specifically and expressly granted by Licensor
hereunder are hereby reserved.

 

Section 2.03     For the avoidance of doubt, the parties acknowledge and confirm
that Licensor retains the right to use, and to have its Affiliates use, the
Licensed IP and any and all Inventions disclosed and/or claimed in the Licensed
Patent Applications and the Licensed Patents for all applications outside of the
Field of Use. In addition, Licensee shall not, and shall not permit any of its
Affiliates to, use any Licensed IP outside of the specific scope of the license
granted to it under this License Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 - 7 -

 

 

Section 2.04     From time to time as reasonably necessary to reflect changes in
the status of the Licensed IP, the Licensor will update Exhibit A and provide a
copy thereof in writing to the Licensee. The Licensee may also make a written
request that Exhibit A be updated, in which case the Licensor will promptly
provide the Licensee with a revised Exhibit A that sets forth all of the then
Licensed IP and the current status thereof.

 

Article III.

 

SUBLICENSES

 

The Licensee shall provide to Licensor all proposed, unexecuted written
agreements pursuant to which Licensee would sublicense any Licensed IP for the
Licensor’s prior review and written approval. The Licensee shall not enter into
any sublicense agreement with respect to the Licensed IP without Licensor’s
prior written consent, which consent may be withheld by Licensor in its absolute
and sole discretion. Any permitted sublicensees shall be prohibited from
granting any further sublicenses.

 

Article IV.

 

PATENT RIGHTS; INTELLECTUAL PROPERTY

 

Section 4.01     [Reserved.]

 

Section 4.02     Licensor agrees to use reasonable commercial efforts to protect
the Licensed IP licensed hereunder to Licensee by obtaining and maintaining
appropriate patent rights as recommended by reputable patent counsel; provided,
however, that Licensee shall have the rights provided below in Section 4.03 of
this License Agreement subject to the right of Licensor to determine, in good
faith, not to file or prosecute an unpublished patent application and to
maintain an Invention as a trade secret.

 

Section 4.03     In the event that Licensor decides to terminate prosecution of
a Licensed Patent Application or discontinue maintaining any Licensed Patent in
any country, then the Licensor shall provide the Licensee with prompt written
notice of such decision but, in any event, such notice shall be provided to the
Licensee at least sixty (60) days before any known bar date or non-extendable
deadline. The Licensee, at its option, may then in writing request the Licensor
to continue prosecution of any Licensed Patent Application and/or maintain any
such Licensed Patent, as applicable, at the sole and exclusive expense of the
Licensee. If the Licensor declines in writing to continue any such prosecution
or maintenance obligation, the Licensee may provide the Licensor with written
notice that the Licensee wishes to assume control of the prosecution of any such
Licensed Patent Application and/or to maintain any such Licensed Patent, as
applicable, at the sole and exclusive expense of the Licensee. If the Licensee
assumes such control or maintenance obligation, the Licensor agrees to cooperate
with the Licensee, its attorneys and agents in the prosecution of such Licensed
Patent Application and to provide the Licensee with complete copies of any and
all documents and other related materials that the Licensee deems necessary to
undertake such control or obligation.

 

 
 

--------------------------------------------------------------------------------

 

 - 8 -

 

 

Article V.

 

ENFORCEMENT OF LICENSED PATENTS

 

Section 5.01     In the event of any third party infringement of any Licensed
Patent, the party hereto having knowledge thereof shall promptly notify the
other party of such infringement, whereupon the parties shall consult with a
view to reaching an agreement as to the ways and means for eliminating such
infringement. If both parties desire to litigate such infringement, they shall
equally share any costs thereof and any recovery therein. The Licensor shall
promptly advise the Licensee of all costs incurred with respect to any such
litigation and provide supporting documentation with respect thereto. The
Licensee shall within thirty (30) days of receipt of such documentation pay the
Licensor its share of costs. In the event that either party desires to litigate
such infringement and the other party refuses or fails to do so, the party
desiring litigation may in its sole discretion, and at its sole expense, and by
counsel of its own choice, bring suit to restrain such infringement, and shall
be entitled to receive and retain, for its own use and benefit, any recovery
awarded in such suit, including, without limitation, monetary damages. In the
event that the Licensee desires to litigate such infringement and the Licensor
refuses or fails to do so, the Licensor, agrees (a) to be joined as a party in
such litigation, if so required by law, with all costs of Licensor’s
participation in such litigation at the sole and exclusive expense of the
Licensee and (b) that the Licensee shall have full control of such litigation.

 

Section 5.02     Unless the Licensor refuses or fails to initiate such
litigation, the Licensor shall have primary control of the litigation, including
the right to appoint counsel and the right to settle or compromise same with the
written consent of the Licensee, which consent shall not be unreasonably
withheld. In any event, the parties agree to use reasonable commercial efforts
to cooperate with one another in any litigation relating to such third party
infringement.

 

Article VI.

 

MARKING AND REGULATORY CLEARANCES

 

Section 6.01     Licensee shall comply with the patent marking provisions of 35
USC § 287(a) by marking an appropriate patent notice on each Licensed Product,
or its packaging, labels, containers, displays or any associated printed
materials, as appropriate, manufactured by or on behalf of the Licensee.
Licensee shall include in all sublicense agreements, and require in any
sublicense agreement granted by it or any sublicensee, a patent marking
requirement substantially identical to this Section 6.01.

 

Section 6.02     The parties acknowledge and agree that the Licensee shall have
the sole right to adopt trademarks of its own choosing with respect to all
Licensed Products manufactured and/or sold under this License Agreement and that
the Licensee shall own all right, title and interest to such trademarks. The
Licensee shall not use any trademark, service mark, trade name, corporate name,
or any other identifier of the Licensor, or any Affiliate of the Licensor, in
connection with the Licensed Products in any manner without the express written
consent of the Licensor.

 

 
 

--------------------------------------------------------------------------------

 

 - 9 -

 

 

Section 6.03     Licensee shall, at Licensee’s sole and exclusive expense,
comply with all regulations and safety standards concerning Licensed Products
developed and commercialized by or under the authority of Licensee, including,
without limitation, the regulations and safety standards of the FDA, and obtain
all necessary Regulatory Approvals for the development, production,
distribution, sale and use of Licensed Products developed and commercialized by
or under the authority of Licensee, including any safety or clinical studies.
Licensee shall have responsibility for and provide suitable warning labels,
packaging and instructions as to the use for such Licensed Products.

 

 

Article VII.

 

BOOKS AND RECORDS

 

Section 7.01     The Licensee agrees to maintain and keep full and accurate
books and records regarding all Licensed Products and to retain such books and
records for the Term and for a period of five (5) years thereafter in sufficient
detail to identify all Licensed Products manufactured or provided by or on
behalf of the Licensee and/or shipped, sold, or otherwise transferred or
provided by the Licensee. Such books and records shall indicate: (a) invoice
numbers, (b) invoice dates, (c) invoice prices, (d) customers, (e) quantity of
Licensed Products shipped and sold, (f) shipping costs, regular trade and
quantity discounts and taxes and (g) any other information reasonably necessary
to audit the accuracy of Royalty Fee payments made hereunder. The Licensee
agrees that such books and records shall be maintained in accordance with
generally accepted and reasonable accounting principles in the United States.

 

Section 7.02     (a)     The Licensee agrees that a certified public accountant
selected by and compensated by the Licensor shall be permitted upon reasonable
prior notice to inspect and copy, during Licensee’s normal business hours, said
books and records of the Licensee. The Licensee further agrees that, at the
Licensor’s expense, said certified public accountant shall have the right upon
reasonable prior notice to audit the Licensee’s physical inventory (including
component parts, work-in-progress, and finished goods) of Licensed Products.

 

(b)     Licensor shall provide to Licensee a copy of the audit report within
fourteen (14) days of Licensor’s receipt of the report. If the report shows that
payment of Royalty Fees made by Licensee are deficient, Licensee shall pay
Licensor the deficient amount plus interest on the deficient amount within
thirty (30) days after Licensee’s receipt of the audit report. If payments made
by Licensee are found to be deficient by more than five percent (5%), Licensee
shall pay for the full cost of the audit.

 

 
 

--------------------------------------------------------------------------------

 

 - 10 -

 

 

Article VIII.

 

ROYALTIES

 

Section 8.01     In consideration of its license from the Licensor under this
License Agreement, Licensee shall pay to Licensor a royalty fee (the “Royalty
Fee”) in an amount equal to seven percent (7%) of the Net Sales of any Licensed
Product (regardless of whether such sales are on-label or off-label) transferred
or otherwise disposed of by or for Licensee in the Territory. The Royalty Fee
shall be payable by the Licensee to the Licensor for the period beginning on the
Effective Date and running until (and inclusive of) the year of the expiration
of the Term.

 

Section 8.02     Royalties and other sums payable under this License Agreement
are exclusive of taxes. Licensee shall be responsible for all sales, use, excise
and value added taxes and any other similar taxes, duties and charges of any
kind imposed by any federal, state or local Governmental Body on any amounts
payable by Licensee hereunder and shall pay all such royalties and other sums
payable hereunder free and clear of all deductions and withholdings whatsoever,
unless the deduction or withholding is required by law. If any deduction or
withholding is required by law, Licensee shall pay to Licensor such sum as will,
after the deduction or withholding has been made, leave Licensor with the same
amount as it would have been entitled to receive without any such requirement to
make a deduction or withholding.

 

Section 8.03     (a)     Licensee shall pay all Royalty Fees for each Quarterly
Period within thirty (30) days after the end of such Quarterly Period. Licensee
shall make all payments in United States dollars by wire transfer of immediately
available funds to a bank account to be designated in writing by Licensor. For
the purpose of converting the local currency in which any Royalty Fee arises
into United States dollars, the rate of exchange to be applied shall be the rate
of exchange in effect on the last Business Day of the Quarterly Period to which
the payment relates as reported in the Wall Street Journal.

 

(b)     On or before the due date for all payments paid to Licensor pursuant to
Section 8.03, Licensee shall provide Licensor with a written statement including
each of the following:

 

(i)     the total number of Licensed Products (broken out by each Licensed
Product, to the extent applicable) sold, transferred or otherwise disposed of by
Licensee in the relevant Quarterly Period;

 

(ii)     the total Net Sales of all Licensed Products (broken out by each
Licensed Product, to the extent applicable) sold, transferred or otherwise
disposed of by Licensee in the relevant Quarterly Period;

 

(iii)     the calculation of the Royalty Fee for the relevant Quarterly Period;
and

 

(iv)     such other information and particulars as are reasonably necessary for
an accurate accounting of the Royalty Fee paid pursuant to this License
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 - 11 -

 

 

(c)     If payments are not received by Licensor within thirty (30) days after
becoming due, Licensee shall pay to Licensor interest on the overdue payment
from the date such payment was due to the date of actual payment at a rate of
one and a half percent (1.5%) per month, or if lower, the maximum amount
permitted under applicable law.

 

Article IX.

 

TERM AND TERMINATION

 

Section 9.01     This License Agreement and the license hereunder shall be
effective as of the Effective Date. This License Agreement shall, unless
terminated in accordance with the provisions of this Article IX, be and remain
in effect until the expiration of the last to expire Licensed Patent or the last
Licensed Patent Application that becomes abandoned, whichever is later (herein
referred to as the “Term”).

 

Section 9.02     In the event of any breach by the Licensee of this License
Agreement, the Licensor shall deliver written notice thereof to the Licensee.
The Licensee shall use all reasonable commercial efforts to cure such breach
within forty-five (45) days of notice from the Licensor as aforesaid. If, within
such period, the Licensee has not cured such breach, the Licensor shall have the
right to terminate this License Agreement upon prior written notice to the
Licensee.

 

Section 9.03     The Licensor, shall have the right to immediately terminate
this License Agreement, upon prior written notice to the Licensee, if

 

(a)     the Licensee: (i) becomes insolvent or generally fails to pay, or admits
in writing its inability to pay, its debts as they become due; (ii) applies for
or consents to the appointment of a trustee, receiver or other custodian, or
makes a general assignment for the benefit of its creditors; (iii) commences any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceedings
(each, hereinafter referred to as a “Bankruptcy Proceeding’); or (iv) has a
Bankruptcy Proceeding commenced against it and such Bankruptcy Proceeding is not
dismissed within thirty (30) days of the date of commencement thereof;

 

(b)     on or after a date that is two (2) years after the Effective Date, the
Licensee or any of its Affiliates is not demonstrably and actively engaged in a
research, development, manufacturing, marketing or sales activity for the
Licensed Products, as appropriate, or has otherwise abandoned use of the
Licensed IP;

 

(c)     the Development Agreement is terminated for any reason, except as a
result of a breach by the Licensor of its obligations under the Development
Agreement;

 

(d)     the Supply Agreement is terminated by Greatbatch or any Greatbatch
Affiliate, as applicable, as a result of a breach by the Licensee of its
obligations under the Supply Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 - 12 -

 

 

(e)     Licensee, directly or indirectly through one or more of its Affiliates,
challenges the validity of, takes material and documented steps to support any
proceeding with intended effect of invalidating, or otherwise attempts to limit
the scope of any Licensed Patent, Licensed Patent Application or any other
patent owned or licensed by Licensor or its Affiliates, in each case whether
through post grant review, inter partes review, ex parte reexamination or other
method;

 

(f)     the Licensor is advised in writing by its outside legal counsel that it
is not advisable for Licensee to continue with the commercialization of the
Licensed Product as a result of an actual, threatened or perceived material
safety, legal or economic risk regarding such Licensed Product as the result of
any law, decree, resolution, liabilities resulting from a claim against any
Person, or any decision of a Governmental Body or the FDA or change in the
interpretation of any current law, decree, resolution or decision by a
Governmental Body;

 

(g)     there is a Change of Control of Licensee and, in connection with such
Change of Control, Licensor does not believe in its reasonable judgment that
Licensee’s successor in such Change of Control is able to perform Licensee’s
obligations under this Agreement; or

 

(h)     any of the milestones listed on Exhibit C hereto fails to be reached.

 

 

Section 9.04     Immediately upon termination pursuant to this Article IX, the
Licensee shall cease and desist from making, having made, using, importing,
distributing, selling and/or offering to sell the Licensed Products. After early
termination of this License Agreement, the Licensor shall be free to grant to
others exclusive rights under any or all of the Licensed IP. Termination of this
License Agreement for any reason, or the expiration of this License Agreement,
shall not relieve either party from performing obligations incurred prior to
such termination or expiration.

 

Section 9.05     Neither party shall be in default hereunder by reason of any
failure or delay in the performance of its obligations hereunder, except for
Licensee’s payment obligations, where such failure or delay is due to any cause
beyond its reasonable control, including strikes, labor disputes, civil
disturbances, riot, rebellion, invasion, epidemic, hostilities, war, terrorist
attack, embargo, natural disaster, acts of God, flood, fire, sabotage, loss and
destruction of property or any other circumstances or causes beyond such party’s
reasonable control.

 

Section 9.06     The provisions of Articles I and Articles VII through and
including XIV shall survive termination or expiration of this License Agreement.

 

Article X.

 

REPRESENTATIONS AND WARRANTIES BY LICENSOR

 

Section 10.01     The Licensor, to its knowledge, represents, warrants and
covenants that:

 

(a)     The Licensor is a corporation duly incorporated, validly existing, and
in good standing under the law of the State of Delaware, and has full corporate
power to conduct the business in which it is presently engaged and to enter into
and perform its obligations under this License Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 - 13 -

 

 

(b)     The Licensor has taken all necessary corporate action under the laws of
the State of Delaware and its certificate of incorporation and by-laws to
authorize the execution and consummation of this License Agreement and, when
executed and delivered, this License Agreement shall constitute a valid and
legally binding agreement of the Licensor enforceable against the Licensor in
accordance with the terms hereof, except as may be limited by bankruptcy,
insolvency or other laws affecting generally the enforceability of creditors’
rights and by limitations on the availability of equitable remedies.

 

(c)     Neither the execution and delivery of this License Agreement nor the
consummation of the transactions contemplated herein will violate any law, rule,
regulation, writ, judgment, injunction, decree, determination, award or other
order of any court, government or governmental agency or instrumentality,
domestic or foreign, binding upon the Licensor, or conflict with or result in
any breach of or event of termination under any of the terms of, or constitute a
default under or result in the termination of or the creation or imposition of
any mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature pursuant to, the terms of any contract or agreement to
which the Licensor is a party or by which the Licensor or any of its assets and
properties are bound.

 

Section 10.02     THE LICENSEE ACKNOWLEDGES THAT THE LICENSED PATENTS, THE
LICENSED PATENT APPLICATIONS AND THE TECHNICAL KNOW-HOW ARE BEING LICENSED
“AS-IS,” WITH NO WARRANTIES WHATSOEVER. WITHOUT LIMITING ANY PROVISION CONTAINED
IN THIS LICENSE AGREEMENT, THE LICENSOR HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED
WARRANTIES, INCLUDING THOSE OF NON-INFRINGEMENT, VALIDITY, TITLE, FITNESS FOR A
PARTICULAR PURPOSE AND MERCHANTABILITY.

 

Article XI.

 

REPRESENTATIONS AND WARRANTIES BY LICENSEE

 

 

Section 11.01     The Licensee, to its knowledge, represents, warrants and
covenants that:

 

(a)     The Licensee is a Swiss share company registered under the federal
identification number CHE-114.416.910 and is duly organized, validly existing,
and in good standing under the law of Switzerland, and has full right and
authority to conduct the business in which it is presently engaged and to enter
into and perform its obligations under this License Agreement.

 

(b)     The Licensee has taken all necessary action under the laws of
Switzerland and its articles of association to authorize the execution and
consummation of this License Agreement and, when executed and delivered, this
License Agreement shall constitute the valid and legally binding agreement of
the Licensee enforceable against the Licensee in accordance with the terms
hereof, except as may be limited by bankruptcy, insolvency or other laws
affecting generally the enforceability of equitable remedies.

 

 
 

--------------------------------------------------------------------------------

 

 - 14 -

 

 

(c)     Neither the execution and delivery of this License Agreement nor the
consummation of the transactions contemplated herein will violate any law, rule,
regulation, writ, judgment, injunction, decree, determination, award or other
order of any court, government or governmental agency or instrumentality,
domestic or foreign, binding upon the Licensee, or conflict with or result in
any breach of or event of termination under any of the terms of, or constitute a
default under or result in the termination of or the creation or imposition of
any mortgage, deed of trust, pledge, lien, security interest or other charge or
encumbrance of any nature pursuant to, the terms of any contract or agreement to
which the Licensee is a party or by which the Licensee or any of its assets and
properties are bound.

 

Article XII.

 

INDEMNIFICATION & INSURANCE

 

Section 12.01     The Licensee shall indemnify and hold harmless the Licensor
and its Affiliates, and their respective directors, officers, members, managers,
employees, agents, representatives, successors and assigns (herein referred to,
collectively, as the “Indemnified Parties”), and each of them, from and against
all damages, costs, expenses, interest (including prejudgment interest), losses,
claims, demands, liabilities, deficiencies and/or obligations, including,
without limitation, reasonable fees and disbursements of counsel (herein
referred to, collectively, as “Damages”), which the Indemnified Parties, or any
of them, may incur resulting, directly or indirectly, wholly or partly by reason
of: (a) the breach of any representation, warranty, covenant, agreement or
obligation to have been performed hereunder by the Licensee, or any of its
Affiliates; or (b) the Licensee’s, any of its sublicensee’s, or any of its
Affiliate’s use of the Licensed IP or sale of any Licensed Products after the
Effective Date.

 

Section 12.02     If the facts that give rise to any indemnification hereunder
shall involve any actual or threatened claim or demand (herein referred to as a
“Third-Party Claim”) by any Person (including, without limitation any tax
authority or other Governmental Body) other than a party hereto, its Affiliates,
or their respective successors or assigns, notice thereof shall be given by the
Indemnified Party to the Licensee no later than ten (10) days after the
Indemnified Party shall have received written notice thereof from the third
party making such Third Party Claim; provided, however, that if the Third-Party
Claim is in the form of a pleading requiring an answer, such notice shall be
given at least seven (7) Business Days prior to the due date of the answer or
other response to the pleading; provided, further, however, that failure to give
such notice shall not affect the indemnification provided hereunder. Thereafter,
the Indemnified Parties shall deliver to the Licensee copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the Third-Party Claim.

 

Section 12.03     The Licensee shall have thirty (30) days from receipt of the
notice provided by the Indemnified Party pursuant to Section 12.02 immediately
preceding to provide the Indemnified Party with notice that it wishes to assume
the defense of the Third-Party Claim, in which event the Indemnified Party shall
have the right to participate in the defense at its own expense, including,
without limitation, the right at its expense to employ counsel separate from
counsel employed by the Licensee, except that such counsel shall be at the
expense of the Licensee if (a) the Indemnified Parties are required to retain
separate counsel due to a conflict of interest with the Licensee, or (b) the
Licensee fails to act diligently in defending such action. In no event shall the
Licensee be responsible for the fees and expenses of more than one firm of lead
counsel and, to the extent required, one local counsel, representing all
Indemnified Parties.

 

 
 

--------------------------------------------------------------------------------

 

 - 15 -

 

 

Section 12.04     If the Licensee chooses to defend a Third-Party Claim, the
Indemnified Parties shall cooperate in the defense thereof. Such cooperation
shall include the retention and the provision to the Licensee assuming the
defense of records and information which are reasonably relevant to such
Third-Party Claim and making relevant employees or agents reasonably available
during normal business hours on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. If
the Licensee assumes the defense of a Third-Party Claim, each Indemnified Party
shall agree to any settlement, compromise or discharge of such Third-Party Claim
that the Licensee assuming the defense may recommend and that by its terms
obligates the Licensee (a) to pay the full amount of the liability in connection
with such Third-Party Claim; (b) releases the Indemnified Party completely in
connection with such Third-Party Claim; and (c) would not otherwise adversely
affect the Indemnified Party.

 

Section 12.05     In the event any Indemnified Party should have a claim against
the Licensee under this Article XII that does not involve a Third-Party Claim,
the Indemnified Party shall deliver notice of such claim with reasonable
promptness to the Licensee, together with its request forthwith for payment
subject to the provisions of this License Agreement; provided, however, that,
the failure by any Indemnified Party so to notify the Licensee shall not relieve
the Licensee from any liability that it may have to such Indemnified Party under
this Article XII except to the extent that the Licensee demonstrates that it has
been materially prejudiced by such failure.

 

Section 12.06     Licensee shall, at all times during the Term and for five (5)
years thereafter, obtain and maintain at its own expense the following types of
insurance, with limits of liability not less than those specified below:

 

(a)     Commercial general liability insurance against claims for bodily injury
and property damage which shall include contractual coverage and product
liability coverage, with limits of not less than $10,000,000 per occurrence and
$20,000,000 in the aggregate; provided, that Licensee’s obligation to obtain and
maintain the insurance coverage described under this Section 12.06(a) shall not
commence until sixty (60) days prior to the commencement of (i) a human clinical
study for any Licensed Product, or (ii) the sale or transfer of any Licensed
Product, whichever occurs first; provided, further, that Licensee shall deliver
to Licensor certificates of insurance evidencing the insurance coverage
described in this Section 12.06(a) at least sixty (60) days prior to the
commencement of a human clinical study for any Licensed Product and the sale or
transfer of any Licensed Product, and upon reasonable request thereafter. The
Licensor shall be named as an additional insured; and

 

(b)     Workers compensation and employers’ liability with limits to comply with
the statutory requirements of the state(s) in which the License Agreement is to
be performed. The policy shall include employers’ liability for not less than
$5,000,000 per accident.

 

 
 

--------------------------------------------------------------------------------

 

 - 16 -

 

 

Licensee shall deliver certificates of insurance evidencing coverage to Licensor
promptly after the execution of this License Agreement and upon reasonable
request thereafter. All policies provided for herein shall expressly provide
that such policies shall not be cancelled, terminated or altered without at
least thirty (30) days prior written notice to the Licensee, and Licensee shall
immediately notify the Licensor in the event that a policy provided for herein
is cancelled, terminated or altered.

 

Article XIII.

 

CONFIDENTIALITY

 

Section 13.01     Confidential Information provided by the disclosing party and
entitled to protection under this License Agreement shall be identified as such
by an appropriate marking of “Confidential Information” on any document
exchanged. If the disclosing party provides information other than in written
form, such information shall be considered Confidential Information only if (a)
the information by its nature would reasonably be considered of a confidential
nature or if the receiving party, due to the context in which the information
was disclosed, should have reasonably known it to be confidential, and (b)
either the disclosing party gives written notice within thirty (30) days of
disclosure that such information is to remain confidential or the disclosing
party had previously confirmed in writing that such information was
confidential.

 

Section 13.02     Each party acknowledges that the other party claims its trade
secrets and other Confidential Information as special, valuable and unique
assets. During the Restricted Period for itself and on behalf of its officers,
directors, agents, and employees, each party agrees to the following:

 

(a)     The receiving party will use the Confidential Information only for the
purposes of exercising its rights or fulfilling its obligations under this
License Agreement and will not otherwise use it for its own benefit. In no event
shall the receiving party use less than the same degree of care to protect the
Confidential Information as it would employ with respect to its own information
of like importance which it does not desire to have published or disseminated.

 

(b)     The receiving party will not disclose any Confidential Information to
any third party or disclose to an employee unless:

 

(i)     such disclosure is reasonably necessary (A) for the filing or
prosecuting of Licensed Patents as contemplated by this License Agreement; (B)
to comply with the requirement of a Governmental Body with respect to obtaining
and maintaining Regulatory Approvals (or any pricing and reimbursement
approvals) of any Licensed Product; or (C) for prosecuting or defending
litigations as contemplated by this License Agreement;

 

(ii)     such disclosure is reasonably necessary to its members, officers,
directors, managers, employees, agents, consultants or contractors on a
need-to-know basis for the sole purpose of performing its obligations or
exercising its rights under this License Agreement; provided that in each case,
the disclosees must be bound by written obligations of confidentiality and
non-use consistent with those contained in this License Agreement;

 

 
 

--------------------------------------------------------------------------------

 

 - 17 -

 

 

(iii)     such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in each case, the
disclosees must be bound by written obligations of confidentiality and non-use
consistent with those contained in this License Agreement; or

 

(iv)     such disclosure is reasonably necessary to comply with applicable law,
including regulations promulgated by applicable security exchanges, a valid
order of a court of competent jurisdiction, administrative subpoena or order;
provided, however, if the receiving party is subject to a valid order of a court
of competent jurisdiction, administrative subpoena or order requiring disclosure
of Confidential Information, then, prior to disclosing any such Confidential
Information, the receiving party shall promptly notify the disclosing party in
writing and, upon the disclosing party’s request, shall cooperate with the
disclosing party in contesting such request or in obtaining a protective order
or other similar injunctive relief.

 

(c)     The parties acknowledge that either or both parties may be obligated to
file a copy of this License Agreement with the United States Securities and
Exchange Commission or similar stock exchange authorities or other governmental
authorities. Each party shall be entitled to make such a required filing;
provided, however, that it requests confidential treatment of the commercial
terms and sensitive technical terms hereof and thereof to the extent such
confidential treatment is reasonably available to such party. In the event of
any such filing, each party shall provide the other party with a copy of this
License Agreement marked to show provisions for which such party intends to seek
confidential treatment and shall reasonably consider and incorporate the other
party’s comments thereon to the extent consistent with the legal requirements,
with respect to the filing party, governing disclosure of material agreements
and material information that must be publicly filed.

 

(d)     For purposes hereof, the term “Restricted Period” means (a) in the case
of any Confidential Information that is designated as trade secrets of a
disclosing party (which designation can be made at any reasonable time by the
disclosing party), in perpetuity; and (b) in the case of other Confidential
Information of a disclosing party, during the Term and for a period of ten (10)
years thereafter.

 

Section 13.03     All information furnished under this License Agreement shall
remain the property of the disclosing party and shall be returned to it or
destroyed or purged promptly as requested by the disclosing party upon
termination of this License Agreement. All documents, memoranda, notes and other
tangible embodiments whatsoever prepared by the receiving party based on or
which includes Confidential Information shall be destroyed to the extent
necessary to remove all such Confidential Information upon the disclosing
party’s request. An authorized officer of the receiving party shall, upon
request, certify all destruction under this Section 13.03 in writing to the
disclosing party.

 

 
 

--------------------------------------------------------------------------------

 

 - 18 -

 

 

Section 13.04     The confidentiality obligations in this Article XIII shall not
apply to disclosed information which the receiving party can prove: (a) that the
receiving party knew at the time of disclosure, free of any obligation to keep
it confidential, as evidenced by written records; (b) that is or becomes
generally publicly known through disclosure without breach of confidentiality
obligations by the receiving party, (c) that the receiving party independently
developed without the use of any Confidential Information as evidenced by
written records; or (d) receiving party rightfully obtains from a third party
who has the right to transfer or disclose it.

Section 13.05     Notwithstanding anything to the contrary contained in this
License Agreement, neither party may initiate or make any public announcement or
other disclosure concerning the terms and conditions or the subject matter of
this License Agreement to any third party without the prior written approval of
the other party except as may be required by law. In those circumstances where
either party believes that any such disclosure is required by law, it shall (a)
notify the other party on a timely basis in advance and (b) use its best efforts
to seek confidential treatment of the material provisions of this License
Agreement to the greatest extent permitted by applicable law.

 

Article XIV.

 

MISCELLANEOUS

 

Section 14.01     Licensee shall not assign or otherwise transfer any of its
rights, or delegate or otherwise transfer any of its obligations or performance,
under this License Agreement, in each case whether voluntarily, involuntarily,
by operation of law or otherwise, without Licensor’s prior written consent,
which consent Licensor may give or withhold in its sole discretion. No
delegation or other transfer will relieve Licensee of any of its obligations or
performance under this License Agreement. Any purported assignment, delegation
or transfer in violation of Section 14.01 is void. Notwithstanding anything in
this Section 14.01 to the contrary, Licensee shall assign this Agreement to
Licensee’s successor in the Change of Control of Licensee; provided, that such
successor, in the reasonable judgment of Licensor, is able to perform Licensee’s
obligations under this Agreement. Licensor may freely assign or otherwise
transfer all or any of its rights, or delegate or otherwise transfer all or any
of its obligations or performance, under this License Agreement without
Licensee's consent. This License Agreement is binding upon and inures to the
benefit of the parties hereto and their respective permitted successors and
assigns.

 

Section 14.02     Unless otherwise provided in this License Agreement, any
notice to be given hereunder shall be in writing and (a) delivered personally
(to be effective when so delivered), (b) mailed by registered or certified mail,
return receipt requested (to be effective four days after the date it is mailed)
or (c) sent by Federal Express or other overnight courier service (to be
effective when received by the addressee), to the following addresses (or to
such other addresses which any party shall designate in writing to the other
parties):

 

If to Licensor:

 

Nuvectra Corporation

5700 Granite Parkway

Suite 960

Plano, Texas 75024

Attn: General Counsel

 

 
 

--------------------------------------------------------------------------------

 

 - 19 -

 

 

If to Licensee:

 

Aleva Neurotherapeutics SA

EPFL Innovation Park, Building D

1015 Lausanne, Switzerland

Attn: Chief Executive Officer

 

Section 14.03     This License Agreement and all exhibits attached hereto
contain the entire agreement between the parties hereto with respect to the
transactions contemplated hereby, and supersede all prior understandings,
arrangements and agreements, written or oral, with respect to the subject matter
hereof. No modification or amendments to this License Agreement shall be
effective unless in writing and signed by the party against which it is sought
to be enforced.

 

Section 14.04     Each of the parties hereto shall bear such party’s own
expenses in connection with this License Agreement and the transactions
contemplated hereby, except as may otherwise expressly be set forth herein. It
is expressly understood that the parties are independent of one another and that
neither has the authority to bind the other to any third person or otherwise to
act in any way as the representative of the other, unless otherwise expressly
agreed to in writing signed by both parties hereto.

 

Section 14.05     Each of the parties hereto shall use such party’s commercially
reasonable efforts to take such actions as may be necessary or reasonably
requested by the other party hereto to carry out and consummate the transactions
contemplated by this License Agreement.

 

Section 14.06     This License Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws provisions thereof to the extent such principles or rules would
require or permit the application of the laws of any jurisdiction other than
those of the State of New York.

 

Section 14.07     The captions appearing herein are for the convenience of the
parties only and shall not be construed to affect the meaning of the provisions
of this License Agreement. All references in this License Agreement to Sections,
Articles and Exhibits refer to the Sections, Articles and Exhibits of this
License Agreement and exhibits attached hereto is hereby incorporated in and
made a part of this License Agreement.

 

Section 14.08     Each party acknowledges and agrees that any controversy which
may arise under this License Agreement is likely to involve complicated and
difficult issues, and therefore each such party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this License Agreement, or the transactions contemplated by this License
Agreement. Each Party certifies and acknowledges that (i) no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, (ii) each party makes this waiver voluntarily, and (iII) each
Party has been induced to enter into this License Agreement by, among other
things, the mutual waivers and certifications in this SECTION 14.08.

 

 
 

--------------------------------------------------------------------------------

 

 - 20 -

 

 

Section 14.09     The parties agree that irreparable damage would occur in the
event that any of the provisions of this License Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, except where this License Agreement is terminated in
accordance with Article IX, the parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this License Agreement
and to specifically enforce the terms and provisions of this License Agreement
and any other agreement or instrument executed in connection herewith. Each
party waives any requirements for the securing or posting of any bond in
connection with any such remedy. The parties further agree that (i) by seeking
the remedies provided for in this Section 14.09, a party shall not in any
respect waive its right to seek any other form of relief that may be available
to a party and not otherwise specifically waived under this License Agreement,
including monetary damages in the event that this License Agreement has been
terminated or in the event that the remedies provided for in this Section 14.09
are not available or otherwise are not granted and (ii) nothing contained in
this Section 14.09 shall require any party to institute any proceeding for (or
limit any party’s right to institute any proceeding for) specific performance
under this Section 14.09 before exercising any termination right under Article
IX (and pursing damages after such termination) nor shall the commencement of
any action pursuant to this Section 14.09 or anything contained in this Section
14.09 restrict or limit any party’s right to terminate this License Agreement in
accordance with the terms of Article IX or pursue any other remedies under this
License Agreement that may be available then or thereafter.

 

Section 14.10     Each of the parties hereto (i) irrevocably consents to the
service of the summons and complaint and any other process in any action or
proceeding contemplated by Section 14.09 or otherwise in any way relating to
this License Agreement, on behalf of itself and/or officers, in accordance with
the notice provision set forth in Section 14.02 or in such other manner as may
be permitted by law, of copies of such process to such party, and nothing in
this Section 14.10 shall affect the right of any party to serve legal process in
any other manner permitted by law, (ii) irrevocably and unconditionally consents
and submits itself and its property in any action or proceeding to the exclusive
general jurisdiction of any state or federal court within the State of New York
in the event any dispute arises out of this License Agreement or the
transactions contemplated by this License Agreement, or for recognition and
enforcement of any judgment in respect thereof, (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other similar
relief from any such court, (iv) agrees that any actions or proceedings arising
in connection with this License Agreement or the transactions contemplated by
this License Agreement shall be brought, tried and determined only in a state or
federal court within the State of New York, (v) waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same and (vi) agrees that it will not bring any
action relating to this License Agreement or the license or other matters
covered by this License Agreement in any court other than the aforesaid courts.
Each of the parties agrees that a final judgment in any action or proceeding in
such court as provided above shall be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by law.

 

 
 

--------------------------------------------------------------------------------

 

 - 21 -

 

 

Section 14.11     This License Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Section 14.12     Any term or provision of this License Agreement that is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
License Agreement, or any such terms in any other jurisdiction. If any provision
of this License Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

 

Section 14.13     Nothing in this License Agreement, express or implied, is
intended to confer on any Person other than the parties hereto, and their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this License Agreement; provided; however, the
parties hereby designate Greatbatch as a third-party beneficiary of this License
Agreement with the right to enforce this License Agreement.

 

Section 14.14     No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this License
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 14.15     This License Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. A signed copy of this License Agreement
delivered by facsimile, e-mail or other means of electronic transmission (to
which a PDF copy is attached) shall be deemed to have the same legal effect as
delivery of an original signed copy of this License Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

  - 22 -

 

 

IN WITNESS WHEREOF, the parties have caused this License Agreement to be
properly executed and delivered as of the Effective Date.

 

 

NUVECTRA CORPORATION

 

     

 

 

 

 

 

 

 

 

 

By

                 /s/ Walter Z. Berger

 

 

Name:

Walter Z. Berger

 

 

Title:

CFO

 

 

 

ALEVA NEUROTHERAPEUTICS SA

 

 

 

 

 

       

 

 

 

 

 

By

                /s/ Andre Mercanzini

 

 

Name:

Andre Mercanzini

 

 

Title:

CTO

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

LIcensed IP

 

Patents and Patent Applications Licensed to Aleva (As of October 2015)

 

 

United States Issued Patents and Pending Applications

   

Patent No.

Application No.

Title

Country

1

US 8, 954,148

13/170,558

KEY FOB CONTROLLER FOR AN IMPLANTABLE NEUROSTIMULATOR

United States

2

US 8,483,836

13/226,969

AUTOMATED SEARCH TO IDENTIFY A LOCATION FOR ELECTRICAL STIMULATION TO TREAT A
PATIENT

United States

3

US 8,515,545

13/098,071

CURRENT STEERING NEUROSTIMULATOR DEVICE WITH UNIDIRECTIONAL CURRENT SOURCES

United States

4

US 8,571,667

13/175,283

ACTIVE CURRENT CONTROL USING THE ENCLOSURE OF AN IMPLANTED PULSE GENERATOR

United States

5

US 8,738,153

14/019,653

IMPLANTABLE LEAD WITH BRAIDED CONDUCTORS

United States

6

US 8,757,485

13/604,285

SYSTEM AND METHOD FOR USING CLINICIAN PROGRAMMER AND CLINICIAN PROGRAMMING DATA
FOR INVENTORY AND MANUFACTURING PREDICTION AND CONTROL

United States

7

US 8,761,892

14/038,833

ACTIVE CURRENT CONTROL USING THE ENCLOSURE OF AN IMPLANTED PULSE GENERATOR

United States

8

US 8,761,897

14/015,032

METHOD AND SYSTEM OF GRAPHICAL REPRESENTATION OF LEAD CONNECTOR BLOCK AND
IMPLANTABLE PULSE GENERATORS ON A CLINICIAN PROGRAMMER

United States

9

US 8,781,592

13/226,897

IDENTIFYING AN AREA FOR ELECTRICAL STIMULATION TO TREAT A PATIENT (see Claim 9)

United States

10

US 8,812,125

13/600,684

SYSTEMS AND METHODS FOR THE IDENTIFICATION AND ASSOCIATION OF MEDICAL DEVICES

United States

11

US 8,868,199

13/973,363

SYSTEM AND METHOD OF COMPRESSING MEDICAL MAPS FOR PULSE GENERATOR OR DATABASE
STORAGE

United States

 

 
 

--------------------------------------------------------------------------------

 

 

12

US 8,874,219

13/081,936

ARBITRARY WAVEFORM GENERATOR AND NEURAL STIMULATION APPLICATION

United States

13

US 8,903,496

13/600,875

CLINICIAN PROGRAMMING SYSTEM AND METHOD

United States

14

US 8,983,616

13/604,197

METHOD AND SYSTEM FOR ASSOCIATING PATIENT RECORDS WITH PULSE GENERATORS

United States

15

US 8,996,115

13/081,896

CHARGE BALANCING FOR ARBITRARY WAVEFORM GENERATOR AND NEURAL STIMULATION
APPLICATION

United States

16

US 8,996,117

13/082,097

ARBITRARY WAVEFORM GENERATOR AND NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE

United States

17

US 8,700,175

13/185,636

DEVICES AND METHODS FOR VISUALLY INDICATING THE ALIGNMENT OF A TRANSCUTANEOUS
ENERGY TRANSFER DEVICE OVER AN IMPLANTED MEDICAL DEVICE

United States

18

US 9,002,466

13/442,283

DIVERSITY ANTENNAS FOR NEUROSTIMULATOR PROGRAMMING DEVICES

United States

19

US 9,031,664

13/943,869

CURRENT STEERING NEUROSTIMULATOR DEVICE WITH UNIDIRECTIONAL CURRENT SOURCES

United States

20

US 9,031,666

14/249,425

DEVICES AND METHODS FOR VISUALLY INDICATING THE ALIGNMENT OF A TRANSCUTANEOUS
ENERGY TRANSFER DEVICE OVER AN IMPLANTED MEDICAL DEVICE

United States

21

US 9,067,074

13/937,463

AUTOMATED SEARCH TO IDENTIFY A LOCATION FOR ELECTRICAL STIMULATION TO TREAT A
PATIENT

United States

22

US 9,072,903

13/118,775

SYSTEM AND METHOD OF ESTABLISHING A PROTOCOL FOR PROVIDING ELECTRICAL
STIMULATION WITH A STIMULATION SYSTEM TO TREAT A PATIENT

United States

23

US 9,098,610

13/334,361

COMMUNICATION FOR IMPLANTABLE MEDICAL DEVICES

United States

24

US 9,101,767

13/110,466

MEASURING LOAD IMPEDANCE WITH ACTIVE STIMULATION PULSES IN AN IMPLANTED PULSE
GENERATOR

United States

 

 
 

--------------------------------------------------------------------------------

 

 

25

US 9,126,043

13/118,781

PATIENT HANDHELD DEVICE FOR USE WITH A SPINAL CORD STIMULATION SYSTEM

United States

26

US D663,035

29/403,072

TWO-PORT IMPLANTABLE MEDICAL DEVICE

United States

27

US D665,086

29/403,078

THREE-PORT IMPLANTABLE MEDICAL DEVICE

United States

28

US D665,087

29/403,085

MULTI-PORT IMPLANTABLE MEDICAL DEVICE

United States

29

US D671,900

29/408,300

POCKET CONTROLLER FOR IMPLANTABLE NEUROSTIMULATOR

United States

30

US D698,779

29/423,109

CLINICIAN PROGRAMMER FOR IMPLANTABLE NEUROSTIMULATOR

United States

31

NOA

13/118,764

SYSTEM AND METHOD OF ESTABLISHING A PROTOCOL FOR PROVIDING ELECTRICAL
STIMULATION WITH A STIMULATION SYSTEM TO TREAT A PATIENT

United States

32

NOA

14/715,915

COMMUNICATION FOR IMPLANTABLE MEDICAL DEVICES

United States

33

NOA

14/011,156

TOUCH SCREEN FINGER POSITION INDICATOR FOR A SPINAL CORD STIMULATION PROGRAMMING
DEVICE

United States

34

NOA

13/606,868

METHOD OF IMPROVING BATTERY RECHARGE EFFICIENCY BY STATISTICAL ANALYSIS

United States

35

NOA

13/606,921

METHOD OF MINIMIZING INTERRUPTIONS TO IMPLANTABLE MEDICAL DEVICE RECHARGING

United States

36

Pending

13/170,775

DUAL PATIENT CONTROLLERS

United States

37

Pending

13/226,956

CONFIGURING ELECTRICAL STIMULATION TO TREAT A PATIENT

United States

38

Pending

13/250,283

MEDICAL IMPLANT RANGE EXTENSION BRIDGE APPARATUS AND METHOD

United States

39

Pending

13/359,739

HEAT DISPERSION FOR IMPLANTABLE MEDICAL DEVICES

United States

40

Pending

13/366,705

METHOD OF PAIRING MULTIPLE PATIENT CONTROL DEVICES WITH A PATIENT MEDICAL DEVICE

United States

41

Pending

13/600,943

COGNITION AND USABILITY APTITUDE EVALUATIONS FOR CLINICIAN PROGRAMMERS

United States

 

 
 

--------------------------------------------------------------------------------

 

 

42

Pending

13/601,449

VIRTUAL REALITY REPRESENTATION OF MEDICAL DEVICES

United States

43

Pending

13/601,504

TOUCH SCREEN SAFETY CONTROLS FOR CLINICIAN PROGRAMMER

United States

44

Pending

13/601,631

PROGRAMMING AND VIRTUAL REALITY REPRESENTATION OF STIMULATION PARAMETER GROUPS

United States

45

Pending

13/607,037

IMPLANT CURRENT CONTROLLED BATTERY CHARGING BASED ON TEMPERATURE

United States

46

Pending

13/800,729

DUAL PATIENT CONTROLLERS

United States

47

Pending

13/828,102

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE AND CHARGE BALANCING

United States

48

Pending

13/973,292

METHOD AND SYSTEM OF BRACKETING STIUMULATION PARAMETERS ON CLINICIAN PROGRAMMERS

United States

49

Pending

13/973,316

METHOD AND SYSTEM OF QUICK NEUROSTIMULATION ELECTRODE CONFIGURATION AND
POSITIONING

United States

50

Pending

14/010,872

METHOD AND SYSTEM OF MODEL SHADING AND REDUCTION OF VERTICES FOR 3D IMAGING ON A
CLINICIAN PROGRAMMER

United States

51

Pending

14/010,913

METHOD AND SYSTEM OF EMULATING A PATIENT PROGRAMMER

United States

52

Pending

14/010,942

PREDEFINED INPUT FOR CLINICIAN PROGRAMMER DATA ENTRY

United States

53

Pending

14/015,107

METHOD AND SYSTEM OF SIMULATING A PULSE GENERATOR ON A CLINICIAN PROGRAMMER

United States

54

Pending

14/041,082

DIGITAL CONTROL FOR IMPLANTED PULSE GENERATORS

United States

55

Pending

14/229,458

SYSTEM AND METHOD OF DEVELOPING A PROGRAM FOR PROVIDING THERAPEUTIC ELECTRICAL
STIMULATION FOR TREATING A PATIENT

United States

56

Pending

14/245,225

SYSTEMS, DEVICES, COMPONENTS AND METHODS FOR COMMUNICATING WITH AN IMD USING A
PORTABLE ELECTRONIC DEVICE AND A MOBILE COMPUTING DEVICE

United States

 

 
 

--------------------------------------------------------------------------------

 

 

57

Pending

14/279,415

SYSTEM AND METHOD OF PROVIDING COMPUTER ASSISTED STIMULATION PROGRAMMING (CASP)

United States

58

Pending

14/279,749

SYSTEM AND METHOD OF DISPLAYING STIMULATION MAP AND PAIN MAP OVERLAP COVERAGE
REPRESENTATION

United States

59

Pending

14/279,841

AUTOMATIC CURRENT BALANCING WITH LOCK CONTROL FOR A CLINICIAN PROGRAMMER

United States

60

Pending

14/279,881

METHOD AND APPARATUS FOR VISUALIZING A MIGRATION HISTORY OF PAIN MAPS AND
STIMULATION MAPS

United States

67

Pending

14/279,925

METHOD AND APPARATUS FOR DISPLAYING A GRAPHICAL IMPEDANCE HISTORY FOR OUTPUT
CHANNELS OF A LEAD

United States

68

Pending

14/446,996

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION

United States

69

Pending

14/552,880

CLINICIAN PROGRAMMING SYSTEM AND METHOD

United States

70

Pending

14/628,318

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE

United States

71

Pending

14/670,539

DIVERSITY ANTENNAS FOR NEUROSTIMULATOR PROGRAMMING DEVICES

United States

72

Pending

14/703,961

DEVICES AND METHODS FOR VISUALLY INDICATING THE ALIGNMENT OF A TRANSCUTANEOUS
ENERGY TRANSFER DEVICE OVER AN IMPLANTED MEDICAL DEVICE

United States

73

Pending

14/793,780

MEASURING LOAD IMPEDANCE WITH ACTIVE STIMULATION PULSES IN AN IMPLANTED PULSE
GENERATOR

United States

74

Pending

14/810,758

PATIENT HANDHELD DEVICE FOR USE WITH A SPINAL CORD STIMULATION SYSTEM

United States

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Foreign issued patents and pending applications

 

Patent No.

Application No.

Title

Country

75

DE602012008738

EP12163520.5

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE

Germany

76

EP2508226 FR

EP12163520.5

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE

France

77

EP2508226 UK

EP12163520.5

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE

United Kingdom

78

Pending

EP12163512.2

CHARGE BALANCING FOR ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION
APPLICATION

Europe

79

Pending

EP12163517.1

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION

Europe

80

Pending

EP12166020.3

CURRENT STEERING NEUROSTIMULATOR DEVICE WITH UNIDIRECTIONAL CURRENT SOURCES

Europe

81

Pending

EP12169536.5

PATIENT HANDHELD DEVICE FOR USE WITH A SPINAL CORD STIMULATION SYSTEM

Europe

82

Pending

EP12169540.7

SYSTEM AND METHOD OF ESTABLISHING A PROTOCOL FOR PROVIDING ELECTRICAL
STIMULATION WITH A STIMULATION SYSTEM TO TREAT A PATIENT

Europe

83

Pending

EP12172998.2

KEY FOB CONTROLLER FOR AN IMPLANTABLE NEUROSTIMULATOR

Europe

84

Pending

EP12173004.8

DUAL PATIENT PROGRAMMERS FOR AN IMPLANTABLE NEUROSTIMULATOR

Europe

85

Pending

EP12173231.7

ACTIVE CURRENT CONTROL USING THE ENCLOSURE OF AN IMPLANTED PULSE GENERATOR

Europe

86

Pending

EP12176586.1

DEVICES AND METHODS FOR VISUALLY INDICATING THE ALIGNMENT OF A TRANSCUTANEOUS
ENERGY TRANSFER DEVICE OVER AN IMPLANTED MEDICAL DEVICE

Europe

87

Pending

EP12182113.6

IDENTIFYING AN AREA FOR ELECTRICAL STIMULATION TO TREAT A PATIENT

Europe

88

Pending

EP12182119.3

CONFIGURING ELECTRICAL STIMULATION TO TREAT A PATIENT

Europe

 

 
 

--------------------------------------------------------------------------------

 

 

89

Pending

EP12182121.9

AUTOMATED SEARCH TO IDENTIFY A LOCATION FOR ELECTRICAL STIMULATION TO TREAT A
PATIENT

Europe

90

Pending

EP13179897.7

CLINICIAN PROGRAMMING SYSTEM AND METHOD

Europe

91

Pending

EP13182500.2

METHOD AND SYSTEM OF QUICK NEUROSTIMULATION ELECTRODE CONFIGURATION AND
POSITIONING

Europe

92

Pending

EP13182618.2

METHOD AND SYSTEM FOR ASSOCIATING PATIENT RECORDS WITH PULSE GENERATORS

Europe

93

Pending

EP13183312.1

METHOD OF MINIMIZING INTERRUPTIONS TO IMPLANTABLE MEDICAL DEVICE RECHARGING

Europe

94

Pending

EP13183319.6

IMPLANT CURRENT CONTROLLED BATTERY CHARGING BASED ON TEMPERATURE

Europe

95

Pending

EP13186926.5

DIGITAL CONTROL FOR IMPLANTED PULSE GENERATORS

Europe

96

Pending DIV

EP12163520.5

ARBITRARY WAVEFORM GENERATOR & NEURAL STIMULATION APPLICATION WITH SCALABLE
WAVEFORM FEATURE

Europe

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

COMPONENTS OF ALGOVITA NEUROSTIMULATION MEDICAL DEVICE

 

 

The Algovita Spinal Cord Stimulation System is a rechargeable, 24-electrode,
spinal cord stimulation system for the treatment of chronic intractable pain of
the trunk and/or limbs. The main components of the Algovita Spinal Cord
Stimulation System include the following:

 

●

Rechargeable, 24-channel implantable pulse generator (IPG or Stimulator) in two
configurations

 

o

3 ports x 8 independent channels (3 leads, each with 8-electrodes)

 

o

2 ports x12 independent channels (2 leads, each with 12-electrodes)

 

●

Anatomically compliant implantable epidural leads in the following
configurations and lengths:

 

o

percutaneous (delivered through a needle) in 45, 60, 75, 90 cm lengths

 

o

surgical paddle leads in 45 and 60 cm lengths

 

●

Extensions in 1x8 and 1x12 configurations with 20, 40, and 60 cm lengths

 

●

Clinician programmer (CP)

 

●

Programmer charger (PPC)

 

●

Pocket programmer (PoP)

 

●

Patient feedback tool (PFT)

[ex10-1img001.gif]

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

MILESTONES

 

 

●

Within two (2) years of the date of the substantial completion of the
development of the Licensed Products under this Agreement, Licensee must receive
a Conformité Européenne (CE) mark for such Licensed Products that permits the
sale of such Licensed Products within the European Economic Area for application
within the Field of Use (“CE Mark Approval”).

 

●

Within one (1) year of its receipt of the CE Mark Approval, Licensee must
complete its first sale of the Licensed Products within the European Economic
Area for application within the Field of Use.

 

●

Within two (2) years of its receipt of the CE Mark Approval, Licensee must
receive the FDA’s approval of its Investigation Device Exemption application for
the Licensed Products.

 